PER CURIAM.
The trial court erred in departing from the sentencing guidelines (the conviction was for grand theft), based on these two challenged reasons:
1. Deterrence. This was error based on Williams v. State, 462 So.2d 23 (Fla. 4th DCA 1984).
2. Defendant used his fiduciary position of trust to execute these particular offenses. This was error based on Mischler v. State, 458 So.2d 37 (Fla. 4th DCA 1984).
Although other reasons were assigned we, applying the standard found in Albritton v. State, 476 So.2d 158 (Fla.1985), reverse and remand for resentencing.
We have reviewed the several other points asserted on appeal and find no reversible error.
Reversed and remanded for further proceedings consistent herewith.
LETTS, DELL and WALDEN, JJ., concur.